Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Enboku (JP 2001-342561 see translation for citations.
Regarding claims 1 and 2, Enboku teaches a sputtering target consisting of Ni, W and, optionally, one or more further metal(s) X selected from the group of the refractory metals, Sn, Al and Si ([0010]) wherein X is present in an amount of from 3 to 20 atom% ([0010]). Page 4 of 5  
Enboku teaches a sputtering target consisting of 10 wt. % Al, 30 wt % W and 60 wt % Ni which is equivalent to a sputtering target comprising 23.8 at. %Al, 10.5 at. % W and 65.6 at. % Ni. 
The Examiner takes the position that the Enboku teaches the structure of the sputtering target as claimed. 
When the structure recited in the reference is substantially identical to that of the claims the claimed properties are presumed inherent.  MPEP 2112.01.  Because the prior art exemplifies the applicant’s claimed sputtering target, the claimed physical properties relating to the normalized peak intensity ratio are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art of record, meeting the requirements of claims 1 and 2. 

Regarding claims 7-8, Enboku teaches Ni is present in an amount of from 45 to 90 atom% and wherein W is present in an amount of from 7 to 50 atom%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Enboku as applied to claim 1 above, and further in view of Misumi (US 4,215,180).
Regarding claims 4-6, Enboku does not teach wherein the optional further metal X is selected from the group of the refractory metals.  
Misumi teaches refractory metals Ta, Nb and Mo (col. 2, ln. 18-25, 45-48) added to a Ni-W alloy to improve the strength of the alloy at high temperatures (col. 1, ln. 19-20). 
. 
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 2, Applicant submits that the objective evidence in the specification is enough to traverse the rejection of Enboku. 
The Examiner disagrees because Applicant’s specification only lists two examples of different compositions, NiW and NiWTa.  However, the claims cover many different species of sputtering targets of which there are no examples in the specification.  Also Applicant’s specification only recites a single method, thermal spraying, of preparation for comparison.   No comparison is made to other methods such as casting, as used in Enboku.  Therefore the Examiner is not persuaded and the rejection is maintained. 
Conclusion
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794